Citation Nr: 1700816	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO. 16-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim seeking service connection for a low back disorder.

2. Entitlement to service connection for pes planus. 

3. Entitlement to a disability rating in excess of 0 percent for a service-connected scar of the right arm. 


REPRESENTATION

Appellant represented by: Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 12 1955, to October 22, 1957. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of the RO in Roanoke, Virginia.

The Veteran requested a Board hearing on the VA Form 9 accepted as his substantive appeal; however, he withdrew his request in writing in December 2016. 

Although the RO reopened the claim for a low back disorder and adjudicated the claim on the merits, the preliminary question of whether any previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (Board does not have jurisdiction to review on a de novo basis in the absence of new and material evidence). The low back claim is so characterized. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran submitted additional pertinent evidence after the most recent adjudication, and he specified that he did not intend to waive his right to have the appeal remanded to the RO for initial consideration of this evidence. 

The additional evidence includes written statements from the Veteran's spouse and a friend, who have known the Veteran since his time in the service. These accounts attest to their knowledge of complaints pertaining to the Veteran's low back throughout this period. This evidence may relate to the unestablished fact of a nexus between service and a current low back disability and may therefore constitute new and material evidence sufficient to reopen the claim and to seek additional development. 

The additional evidence also includes a written statement of the Veteran describing the symptomatology associated with his service-connected scar. This evidence is pertinent to establishing the appropriate rating for the scar. 

A recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. 

As the current appeal was perfected by substantive appeals received in March 2016 and April 2016, the amendment applies. However, as the Veteran has stated in writing that he will not waive his right to RO consideration of the additional evidence, the Board must remand the low back issue, and the scar issue, to the RO, to consider this evidence in the first instance. 

In addition, the Veteran has identified outstanding VA treatment records from the VA Medical Center in Salem, Virginia, dating from 1979 to present. He has requested that these records be associated with the claims file. The earliest VA clinical records obtained to date are from 2000. 

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

VA will perform document gathering assistance even before a previously denied claim is reopened. See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(1)-(3).

If they exist, these records may be pertinent to each of the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. Specifically seek to obtain VA treatment records from the Salem VA Medical Center from 1979 up until what is currently of record. 

2. After conducting any additional development deemed necessary, readjudicate the remanded claims considering all pertinent evidence added to the claims file since the most recent adjudication. If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).


